

Exhibit 10.59
Newpark Resources, Inc.
Retirement Policy for U.S. Employees, as amended


Approved and Adopted April 6, 2015, amended as of February 19, 2019
By the Compensation Committee of the Board of Directors


Purpose: The Newpark Resources Inc. Retirement Policy for U.S. Employees, as
amended effective February 19, 2019 (the “Policy”) is designed to provide
retirement benefits to reward employees of Newpark Resources, Inc. and its
subsidiaries (collectively, the “Company”) whose employment terminates pursuant
to a Qualifying Retirement (as defined herein). This Policy may be amended,
modified or discontinued at the discretion of the Compensation Committee of the
Board of Directors (the “Compensation Committee”) of Newpark Resources, Inc. at
any time. This Policy applies exclusively to employees of the Company located in
the U.S. and, as amended herein, shall include individuals who are “named
executive officers.” To carry out the Policy, future awards under the Company’s
Annual Cash Incentive and Long-Term Incentive Plans shall include special
provisions involving vesting and payment where a participant’s employment ends
by a Qualifying Retirement.


Definition of Qualifying Retirement
A “Qualifying Retirement” is defined as a voluntary termination of employment
after accruing 70 “points” based on the sum of (i) age and (ii) full years of
continued service with the Company, subject to the terms below.
▪
Employees must have attained at least age 60 for a Qualifying Retirement.

▪
Points are the sum of the employee’s age in whole numbers and full years of
continued service as a full-time employee. Continued service is defined as the
most recent uninterrupted period of full-time service with the Company. Unless
otherwise specified by the Compensation Committee, service with an entity
acquired by the Company shall be considered for this purpose only following the
effective date of the acquisition.

▪
Unless otherwise required by law or established Company leave policy, employees
will not accrue “service time” during a Company-approved employee leave that is
unpaid, but an employee who returns to service immediately following the
expiration of the leave will continue to accrue “service time” for periods prior
to and following reinstatement as if the employment had been continuous.

▪
An Employee who is a “named executive officer” in the most recently filed
Company proxy statement, and an employee who is an officer of the Company
reporting directly to the Chief Executive Officer of the Company (collectively
the “Reporting Officers”) must provide both the Chair of the Compensation
Committee and (for Reporting Officers other than the Chief Executive Officer)
the Chief Executive Officer with written notice of his/her planned retirement
date at least six (6) months in advance thereof; provided, however, that advance
notice by a Reporting Officer may be reduced or waived by the Compensation
Committee (such notice period the “Applicable Notice Period”).





1

--------------------------------------------------------------------------------

Newpark Resources, Inc.
Retirement Policy for U.S. Employees




▪
An Employee other than a Reporting Officer must provide the Chief Executive
Officer written notice of his/her planned retirement date at least six (6)
months in advance thereof, unless such notice is waived or reduced by the Chief
Executive Officer (such notice period the “Applicable Notice Period”).

▪
As a condition to the receipt of the retirement benefits described below, the
employee shall be required to timely execute and not revoke a release agreement
including non-compete language in a form satisfactory to the Company.



Annual Cash Incentive Plan
▪
Qualifying Retirement occurs during the performance year: An employee who is a
participant in the Annual Cash Incentive Plan receives a pro-rated settlement
amount paid at the same time as other plan participants based on actual
performance. Any amount attributable to a super over-achievement level would be
paid over the deferred payout period that would have otherwise applied.

◦
Proration will be based on the application of the relevant annual cash incentive
multiple to the compensation paid to the employee for the period of active
service in the performance period.

◦
An award would be paid or settled only to the extent the applicable performance
objectives and conditions to vesting and payment are met and the participant’s
individual performance is rated as “meets goals/objectives” or better (i.e., a
payout is not guaranteed).

▪
Qualifying Retirement occurs after completion of performance year, but before
award is paid: An employee who is a participant in the Annual Cash Incentive
Plan receives an unreduced settlement amount paid at the same time as other plan
participants based on actual performance. Any amount attributable to a super
over-achievement level would be paid over the deferred payout period that would
have otherwise applied.

◦
“Unreduced” means that the settlement amount of the award is not pro-rated.

◦
An award would be paid or settled only to the extent the applicable performance
objectives and conditions to vesting and payment are met and the participant’s
individual performance is rated as “meets goals/objectives” or better (i.e., a
payout is not guaranteed).



Long-Term Incentive Plan: Time-Vested Stock Options
▪
Unvested stock options continue to become exercisable after the participant’s
Qualifying Retirement pursuant to the original vesting schedule, subject to
certain limitations.

◦
For the award to receive Qualifying Retirement treatment, the date of grant must
occur prior to the Applicable Notice Period, unless this requirement is waived
by the Compensation Committee. If the date of grant occurs after the
commencement of the Applicable Notice Period and the requirement has not been
waived, the award, to the extent not vested by the time of the Qualifying
Retirement, is forfeited.

◦
To the extent a stock option granted on or after April 6, 2015 becomes
exercisable before or after a Qualifying Retirement, it will remain exercisable
for the full remaining contractual term. Any option granted prior to April 6,
2015 that remains outstanding upon a Qualifying Retirement shall remain
exercisable for the lesser of (A) the remaining contractual term, or (B) (i) one
(1) year following the Qualifying Retirement for employees other than Reporting
Officers, and (ii) two (2) years following the Qualifying Retirement for
Reporting Officers.



Long-Term Incentive Plan: Time-Vested Restricted Stock Awards or Units
▪
Unvested restricted stock awards (RSAs) or restricted stock units (RSUs) will
not vest for tax purposes upon a Participant’s Qualifying Retirement, and the
restrictions on such RSAs and RSUs will continue to lapse pursuant to the
original vesting schedule after the participant’s Qualifying Retirement, subject
to certain limitations, including but not limited to those set forth below under
“Employment with Competitor”.



2

--------------------------------------------------------------------------------

Newpark Resources, Inc.
Retirement Policy for U.S. Employees




◦
For the award to receive Qualifying Retirement treatment, the date of grant must
occur prior to the Applicable Notice Period, unless this requirement is waived
by the Compensation Committee. If the date of grant occurs after the
commencement of the Applicable Notice Period and the requirement has not been
waived, the award, to the extent not vested by the time of the Qualifying
Retirement, is forfeited.



Long-Term Incentive Plan: Performance-Based RSUs
▪
Qualifying Retirement occurs during the performance period: An employee who has
received such an award receives a pro-rated settlement amount paid (in shares or
cash) at the same time as other plan participants based on actual performance.

◦
Pro-ration will be based on the full number of months of service in the
performance period, divided by the total number of months in the performance
period.

◦
For the award to receive Qualifying Retirement treatment, the date of grant must
occur prior to the Applicable Notice Period, unless this requirement is waived
by the Compensation Committee. If the date of grant occurs after the
commencement of the Applicable Notice Period and the requirement has not been
waived, the award, to the extent not vested by the time of the Qualifying
Retirement, is forfeited.

◦
As the award is performance-based, an award would be paid or settled only to the
extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).

▪
Qualifying Retirement occurs after completion of performance period, but before
award is paid: An employee who has received such an award receives an unreduced
settlement amount paid (in shares or cash) at the same time as other plan
participants based on actual performance.

◦
“Unreduced” means that the settlement amount of the award is not pro-rated.

◦
As the award is performance-based, an award would be paid or settled only to the
extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).



Long-Term Cash Incentive Plan: Time-Based Cash Awards
▪
Unvested cash awards (CAs) will not vest for tax purposes upon a Participant’s
Qualifying Retirement, and the restrictions on such CAs will continue to lapse
pursuant to the original vesting schedule after the participant’s Qualifying
Retirement, subject to certain limitations, including but not limited to those
set forth below under “Employment with Competitor”.

◦
For the award to receive Qualifying Retirement treatment, the date of grant must
occur prior to the Applicable Notice Period, unless this requirement is waived
by the Compensation Committee. If the date of grant occurs after the
commencement of the Applicable Notice Period and the requirement has not been
waived, the award, to the extent not vested by the time of the Qualifying
Retirement, is forfeited.



Long-Term Incentive Plan: Performance-Based CAs
▪
Qualifying Retirement occurs during the performance period: An employee who has
received such an award receives a pro-rated settlement amount paid in cash at
the same time as other plan participants based on actual performance.

◦
Pro-ration will be based on the full number of months of service in the
performance period, divided by the total number of months in the performance
period.

◦
For the award to receive Qualifying Retirement treatment, the date of grant must
occur prior to the Applicable Notice Period, unless this requirement is waived
by the Compensation Committee. If the date of grant occurs after the
commencement of the Applicable Notice Period and the requirement has not been
waived, the award, to the extent not vested by the time of the Qualifying
Retirement, is forfeited.



3

--------------------------------------------------------------------------------

Newpark Resources, Inc.
Retirement Policy for U.S. Employees




◦
As the award is performance-based, an award would be paid or settled only to the
extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).

▪
Qualifying Retirement occurs after completion of performance period, but before
award is paid: An employee who has received such an award receives an unreduced
settlement amount paid in cash at the same time as other plan participants based
on actual performance.

◦
“Unreduced” means that the settlement amount of the award is not pro-rated.

◦
As the award is performance-based, an award would be paid or settled only to the
extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).



Employment with Competitor
▪
If, at any time, an individual who is eligible for Qualifying Retirement refuses
to timely execute a release agreement with non-compete provisions or revokes a
previously signed release agreement with non-compete provisions; or

▪
If, subsequent to a Qualifying Retirement, the individual commences employment
with, or otherwise provides services as a consultant or independent contractor
to, a competitor to the Company;

then, the following will occur:
◦
All unexercised stock options will be immediately forfeited and unexercisable,

◦
All unvested RSAs, RSUs and CAs will be immediately forfeited, and

◦
The individual will not be eligible to receive payouts with respect to
Performance-Based RSUs or CAs.

◦
The individual will not be eligible to receive any payouts with respect to the
Annual Cash Incentive Plan.

◦
The extension of the exercise period for any employee’s vested options shall no
longer be effective and such vested options shall be exercisable only for the
applicable period following the Qualifying Retirement in accordance with the
respective option agreement and plan as if a Qualifying Retirement had not
occurred.

▪
A competitor is defined generally as a company operating in the Oil and Gas
Equipment and Services industry. The Compensation Committee hereby delegates to
the Chief Executive Officer the authority to designate, from time to time, the
specific competitors subject to this provision.

▪
An individual who terminates employment under a Qualifying Retirement may be
required to submit written confirmation (on a periodic basis) confirming his/her
continued compliance with this provision and failure to timely provide
satisfactory written confirmation may be treated as failure to comply with the
non-compete provisions of the release agreement.



Effective Date and Application of Policy
▪
The Policy, as amended effective February 19, 2019, was originally effective as
of April 6, 2015, and amended as of June 10, 2017 and May 16, 2018.

▪
The Policy, inclusive of the limitations herein, will be applicable to (i) all
grants on and after February 19, 2019 of equity awards under the Long Term
Incentive Plan and cash awards granted under the Long Term Cash Incentive Plan,
unless otherwise determined by the Compensation Committee with respect to
subsequent one-time, special, and/or retention-based awards, (ii) all equity
awards outstanding on February 19, 2019; (iii) all performance periods beginning
with 2019 under the 2010 Annual Cash Incentive Plan; (iv) all cash awards
outstanding on February 19, 2019 granted under the Long Term Cash Incentive
Plan.

▪
The benefits provided by this Policy upon a Qualifying Retirement applicable to
any compensatory award described herein shall be set forth in the applicable
award agreement and shall be subject to the terms of such award agreement and
the applicable plan document. In the event of any conflict between the terms of
this Policy and such award agreement or applicable plan document, the terms



4

--------------------------------------------------------------------------------

Newpark Resources, Inc.
Retirement Policy for U.S. Employees




of this Policy shall control; provided, however, that the terms of any
Employment Agreement or other written agreement with the employee, if more
favorable, shall control.
▪
Neither the adoption of this Policy, nor any amendment hereof, nor the creation
of any fund, trust or account, nor the payment of any benefits, shall be
constructed as giving any employee the right to be retained in the service of
the Company, and all employees shall remain subject to discharge to the same
extent as if this Policy had not been adopted.

▪
This Policy may be amended from time to time by the Compensation Committee;
provided, however, that no amendment shall have the effect of diminishing the
rights of an eligible employee under the terms of this existing Policy with
respect to outstanding awards without the consent of the employee.

▪
It is intended that the provisions of the Policy either comply with, or be
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and all provisions of this Policy shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If the employee is a “specified employee” on the
date on which the employee has a “separation from service” (other than due to
death) (both within the meaning of Section 409A), any payment or distribution on
account of a separation from service that is deferred compensation subject to
the six- month delay rules of Section 409A shall take place on the earlier of
(i) the first business day following the expiration of six months from the
employee’s separation from service or (ii) such earlier date as complies with
the requirements of Section 409A.







5